Citation Nr: 1001500	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-06 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for residuals of right 
foot fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
that confirmed and continued the 10 percent evaluation in 
effect for a right foot fracture.

The Board notes that subsequent to the issuance of the most 
recent supplemental statement of the case, additional VA 
examination and treatment reports have been associated with 
the claims file.  A waiver of the RO's initial consideration 
of this evidence was not provided.  However, such evidence 
pertains to an unrelated claim that was being adjudicated by 
the RO.  To the extent it mentions the history of his service 
connected foot fracture, such information is cumulative of 
evidence which was already of record and which was previously 
considered by the RO.  Therefore, a solicitation of a waiver 
and/or remand for the RO's initial consideration of this 
evidence is not required.  38 C.F.R. § 20.1304(c) (2009).

In July 2007, a hearing before a local hearing officer was 
held at the RO.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's right foot fracture is manifested by some pain 
and numbness, without pain on range of motion or reduced 
muscle strength, and the presence of a well healed, nontender 
scar. 




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a right foot fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5283, 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In a May 2006 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claim 
for an increased rating, including evidence that his service-
connected disability has gotten worse.  The letter informed 
the Veteran of what information and evidence he must submit 
and what information and evidence will be obtained by VA.  In 
addition, the letter advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the nature 
and symptoms of his condition, the severity and duration of 
the symptoms, and the impact of the condition and symptoms on 
his employment.  See Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for 
increased rating need not be "veteran specific").  The 
letter also provided examples of pertinent medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) relevant to establishing a disability rating.  A 
similar letter was issued in June 2008.  The May 2006 letter 
further advised the Veteran of how the VA assigns an 
effective date and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Appellant.  Specifically, the information and evidence that 
have been associated with the claims file include reports of 
VA examinations, VA treatment reports, and testimony provided 
by the Veteran during a hearing before a local hearing 
officer at the RO.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding to notices, 
submitting to a VA examination, and testifying during a 
hearing before a local hearing officer at the RO.  Thus, the 
Veteran has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 
38 C.F.R. § 4.2; resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3; where there is a question as to which of two evaluations 
apply, assigning the higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Id. at 594.  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

The Veteran contends that he is entitled to an increased 
rating for residuals of his right foot fracture.  Such 
disability has been rated as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5283.  He asserts that the 
symptoms of his right foot disability are more severe than 
currently rated.  

Arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation will be assigned with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbation.  A 
10 percent evaluation will be assigned with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran's right foot fracture is rated under Diagnostic 
Code 5283.  For moderate malunion or nonunion symptoms of the 
tarsal or metatarsal bones, a 10 percent evaluation is 
warranted.  A 20 percent rating requires moderately severe 
symptomatology.  Severe malunion or nonunion symptomatology 
warrants a 30 percent evaluation.  A 40 percent evaluation 
requires that the symptomatology be so severe as to result in 
actual loss of use of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5283.

Under Diagnostic Code 5284, moderate foot injuries warrant a 
10 percent evaluation.  A 20 percent rating requires that the 
foot injuries be moderately severe. Severe foot injuries 
warrant a 30 percent evaluation.  A 40 percent evaluation 
requires that the foot injuries be so severe as to result in 
actual loss of use of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

Turning to the evidence, the Veteran was afforded a VA 
examination in July 2006.  He described how his initial right 
foot injury occurred while running in Vietnam, and after 
being X-rayed several months later, he was informed that his 
fifth metatarsal bone was broken.  He was casted for several 
weeks before being discharged.  Upon returning to work as a 
civilian repairing telephone and light poles, he again 
fractured his foot when he stepped on the rung of a ladder.  
He was again casted.  He further reported that when working 
as a letter carrier in the early 1980's he developed right 
foot pain without any precipitating event.  He stated that he 
was seen by the VA and subsequently had the right fifth 
metatarsal bone removed since he was told "it would likely 
continue to cause problems."  Since then, the Veteran said 
that the foot has been "not bad. . . I just walk a little 
funny." The Veteran denied any feeling at the surgical 
incision line.  Otherwise, the Veteran reported that "the 
foot isn't bad."  He said that he rotates outward a little 
on the right foot.  He wears supportive and well cushioned 
shoes, which helps.  The Veteran also said that most of his 
pain is from his right knee and hip from injuries sustained 
in a motorcycle accident.  He indicated that the right foot 
pain is minimal.   The examiner noted that VA treatment notes 
reveal intermittent complaints of right knee and hip pain 
which interfere with the Veteran's activities of daily 
living, such as putting on shoes.  The Veteran reported that 
those conditions are the most limiting with regards to his 
activities.  

With regards to symptomatology, the Veteran reported right 
foot pain when stepping on ladder rungs.  He denied weakness, 
stiffness, swelling, heat, redness and fatigability.  At 
rest, the right foot is "nice," especially if it is 
elevated.  He reported the flares occurred intermittently.  
Such flares are manifested by burning hot pain that is short 
lived with a severity level of five or six out of ten.  The 
flares occur one or two times per month and are a few seconds 
in duration.  There are no particular precipitating factors 
and the pain passes on its own.  When the pain arises, it 
causes him to stop walking for a few seconds.  He denied 
needing crutches, a brace, a cane or corrective shoes.  The 
Veteran said that he used a right shoe insert only to 
increase the height he lost from a knee surgery.  

Upon physical examination of the fifth metatarsal of the 
right foot, the examiner noted a well healed ten centimeter 
curvilinear scar that extended from below the lateral 
malleolus down the lateral aspect of the right foot.  It was 
slightly hypopigmented and nontender to palpation.  Right 
foot strength was determined to be 5/5.  There was no pain 
with range of motion and there was intermittent mild 
inversion.  There was moderate to severe antalgic gait 
related to the motorcycle accident, which the Veteran 
reported was unrelated to his right foot condition.  There 
were no callosities nor breakdown or unusual shoe wear 
pattern that would indicate abnormal weight bearing, and the 
skin was normal.  There was good toe walking, but pain with 
heel walking and balance, which the Veteran related to hip 
pain from the motorcycle accident.  

The impression was that there was an irregularity at the 
cortex of the base of the fifth metatarsal which may be the 
site of prior surgery given the history.  It appeared well-
corticated without evidence of infection.  Osteophytes were 
present at the dorsal aspect of the tarsal bones.  Incidental 
note was made of small plantar calcaneal spur and a small 
amount of productive change at the insertion of the Achilles 
tendon.  There was no evidence of acute fracture or 
dislocation.  The diagnoses included status post right fifth 
metatarsal fracture, unspecified surgical intervention.  The 
examiner noted that the procedure was previously reported as 
excision of the right fifth metatarsal, but X-ray did not 
support that.  [A 1983 operative report noted the Veteran 
underwent excision of a nonunion fracture fragment at the 
base of the right 5th metatarsal and a repair of the peroneus 
brevis tendon.]  There was a residual scar from the prior 
intervention.  There was mild functional limitation and the 
right foot was stable.  There were degenerative changes of 
the right talar bones that the examiner concluded were at 
least as likely as not related to the original fracture, 
which were posttraumatic in nature.  The examiner said it was 
at least as likely as not that these arthritic changes are 
the etiology of intermittent flares of pain in the right foot 
reported by the Veteran.  The examiner said that the 
ambulation pain in the right leg was more likely related to 
the nonservice-connected motorcycle injury.    

The Veteran testified during a July 2007 hearing before a 
local hearing officer at the RO.  The Veteran testified that 
VA removed the fifth metatarsal bone from his right foot.  He 
testified that the little toe on his right foot is numb but 
that he is not receiving any sort of treatment for it because 
there is nothing that can be done for it.  The Veteran said 
that he does pretty well wearing shoes, but sometimes while 
walking he feels a pins and needles sensation.  The Veteran 
denied wearing special shoes for his right foot disability, 
but said he wears cushy shoes and cannot walk all day long.  

Recent VA treatment reports note a history of removal of the 
right fifth metatarsal bone in the 1970s.  The Veteran sought 
treatment in August 2008 for pain in the third and fourth 
toes of the right foot.  He complained of a burning pain that 
began while he was in Hawaii in May.  The pain did not occur 
everyday and he denied swelling, redness, numbness, tingling, 
and loss of movement and strength.  A VA treatment note from 
September 2008 indicates that the Veteran denied any 
limitation moving his feet or ankles.  He was seen by the 
podiatry clinic in September 2008 for the burning sensation 
in the right foot.  He reported that it started in May 2008 
after playing golf.  The right foot began to burn, especially 
in the third and fourth toes.  The Veteran denied any history 
of trauma.  The assessment was of right third interdigital 
nerve neuritis in setting of cavus foot deformity and 
overload of lateral column.  The Board notes that service 
connection for pes cavus was denied in a December 1972 rating 
decision.  See 38 C.F.R. § 4.14 (the use of manifestations 
not resulting from service-connected disability is to be 
avoided).  

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's right foot fracture is 
appropriately evaluated as 10 percent disabling.  The 
objective findings of record do not support a finding that 
the Veteran has moderately severe symptomatology to warrant a 
rating in excess of 10 percent.  Although there was 
intermittent mild inversion, the Veteran had no pain on range 
of motion and strength was reported to be 5/5.  Additionally, 
there were no callosities, nor breakdown or unusual shoe wear 
pattern that would indicate abnormal weight bearing.  The 
skin was normal.  The Veteran reported during the July 2006 
VA examination that "the foot isn't bad," and he testified 
in July 2007 that although the little toe on his right foot 
is numb and he sometimes feels a pins and needles sensation, 
he does pretty well with shoes.  These findings reflect 
moderate symptomatology and the assignment of an increased 
evaluation of 20 percent or higher is not warranted at any 
point during the course of the appeal. 

Consideration has also been given to whether a higher rating 
is warranted for the Veteran's right foot disability on the 
basis of functional impairment and pain.  The Board 
acknowledges the Veteran's report of pain when stepping on 
ladder rungs, flares of pain for a few seconds one or two 
times per month, and numbness and an occasional pins and 
needles sensation.  However, during the July 2006 VA 
examination, the Veteran denied weakness, stiffness, 
swelling, heat, redness and fatigability and indicated that 
the right foot pain is minimal.  He also said that his right 
knee and hip pain are most limiting with regards to his 
activities of daily living.  Thus, the 10 percent rating 
presently assigned already takes into account any painful 
motion, and the medical evidence of record does not 
demonstrate additional limitation of motion in response to 
repetitive motion or effects upon his ordinary activity that 
would support an increased evaluation.  See DeLuca, supra; 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009).  

The Board has also considered the propriety of a separate 
rating for the Veteran's scar.  However, the evidence does 
not show the scar itself is deep, painful, or tender, and it 
was shown to be well healed, causing no functional 
impairment.  The scar is also not shown to be adherent, and 
is less than 929 square centimeters.  Thus, a separate rating 
under 38 C.F.R. § 4.118 is not indicated.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (2008). 

The Board concludes, accordingly, that the preponderance of 
the evidence is against the claim for an increased rating for 
the Veteran's residuals from his right foot fracture.

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 




ORDER

An evaluation in excess of 10 percent for residuals of a 
right foot fracture is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


